Order entered April 10, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-00166-CR

                            SENRICK WILKERSON, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                     On Appeal from the Criminal District Court No. 3
                                  Dallas County, Texas
                           Trial Court Cause No. F08-60213-J

                                           ORDER
       The Court DENIES appellant’s April 7, 2014 motion for summary judgment. This

appeal, together with the companion appeals, 05-14-00167-CR and 05-14-00168-CR, was

dismissed for want of jurisdiction on February 13, 2014.


                                                     /s/   DAVID L. BRIDGES
                                                           JUSTICE